Brogden, J.
When did the breach of the official bond of Bryan occur ?
Ordinarily the statute of limitations which bars recovery upon an official bond, begins to run from the breach thereof. Our decisions have declared with unbroken uniformity that an official bond for the faithful XDerformance of a public duty is breached at the time the officer fails or refuses to perform the required duty. Commissioners v. MacRae, 89 N. C., 95; Darnel v. Grizzard, 117 N. C., 105, 23 S. E., 93. Generally speaking, the cause of action accrues to an injured party when he is at liberty to sue, being at the time under no disability. Eller v. Church, 121 N. C., 269, 28 S. E., 364; Brown v. Wilson, 174 N. C., 668, 94 S. E., 419; Pierce v. Faison, 183 N. C., 177, 110 S. E., 857; McIntosh, North Carolina Practice & Procedure, page 158, section 170.
When Bryan ceased to be sinking fund commissioner the law imposed upon him the duty to account for funds and securities in his hands. His failure or refusal to do so constituted a breach of his official bond and a cause of action for the enforcement thereof immediately arose to the city, for the reason that it was then at liberty to sue and under no disability. Obviously the breach occurred in 1921, and the action was not instituted until March, 1931. Consequently the trial judge ruled correctly in entering a judgment of nonsuit.
Affirmed.